Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Office Action is responsive to the communication filed on 10/14/21.
Claims 1-20 are pending in the application.

Response to Arguments
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
   Applicant traverses the applied combination of prior art based on analyzing each reference separately.  Applicant states “Boyl-Davis does not disclose or suggest any sort of localized scanning an area of a larger scan.” (Examiner note: the claim language does not disclose this feature of providing a localized scan of an area of a larger scan.” ) With respect to whether Boyl-Davis performs one or more smaller, localized scans, as recited in claim 1, the Examiner respectfully asserts Boyl-Davis teaches this feature as described below:
   (Boyl-Davis: Figure 2-52-60, 0028-29, 0034: see one or more small scan layers as the laser scanning data representing the localized portions of the interface zone as the set of points that represent a mating part surface: “As is further described herein, the data generated by the laser scanner or other device must be processed and transformed into a set of points that represent a mating part surface that fits properly against the enclosed surface or surface. The flowchart 50 can be described in three basic steps. First, the center of the four pilot holes is found using calibrated hole scan data, patching and repair of the raw surface data is applied, and the data is manipulated into points that represent a machinable surface that will fit properly against the mating part,” 0034, see also 0038-40, 0002-0003)
   With respect to whether teaches “scanning a localized area of the part after a modification to that area,” the Examiner agrees Boyl-Davis does not expressly teach this aspect; however, the applied combination of prior art teaches the application of localized scanning after a modification to that area, see Glasscock as teaching a modified, manufactured part as described below and see Boyl-Davis as teaching localized scanning, which is applied to the modified, manufactured part
    Glasscock, see manufactured part based on adjustment function for adjusting interface zone between parts to be joined, where each adjusted part is subsequently manufactured, i.e., after the time of initial manufacture 0023-24, 0038-45)
(Boyl-Davis: Figure 2-52-60, 0028-29, 0034: see one or more small scan layers as the laser scanning data representing the localized portions of the interface zone as the set of points that represent a mating part surface: “As is further described herein, the data generated by the laser scanner or other device must be processed and transformed into a set of points that represent a mating part surface that fits properly against the enclosed surface or surface. The flowchart 50 can be described in three basic steps. First, the center of the four pilot holes is found using calibrated hole scan data, patching and repair of the raw surface data is applied, and the data is manipulated into points that represent a machinable surface that will fit properly against the mating part,” 0034, see also 0038-40, 0002-0003)
Accordingly, the applied combination of prior art teaches performing an additional, localized scan to a modified, manufactured part. 
Applicant traverses the third reference Huang as not teaching “scanning a localized area of a part after modification to that localized area.”  The Examiner agrees Huang does not expressly teach this feature, but rather, Huang was applied as teaching “stitching one more layers or scans”, which when applied to the localized scan of an interface after the time of part manufacture, as per the applied combination of prior art, and given an initial, large scan of a part area, as per Glasscock, would illustrate a localized scan of an area in light of a larger scan of an area. 


Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  

The prior art alone or in combination does not teach or suggest the inclusion of:

detecting one or more non-compliant deviances between the set of predicted manufacturing dimensions and the set of actual manufacturing dimensions, wherein the repairing the localized portion of the interface zone comprises repairing the one or more non-compliant deviances.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 4-12, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Glasscock et al. (PG/PUB 20140236334) in view over Boyl-Davis et al. (PG/PUB 20110087358) in further view over Huang et al. (PG/PUB 20170053438)


As per claim 1, Glassock et al. teaches a part scan model, comprising:
a scan of an interface zone between a first mating structure and a second mating structure (0039: see the interface zone as the “physical interface sections of components.” |  “In operation, scanning device 610 generates 3D digital maps of the locations and orientations of all the features that provide the physical interfaces of sections of components that are to be adjacent in a final assembly. The 3D digital maps may be stored in a computer readable memory such as the digital map data store 322. The data store 322 may be integrated into system 400 or may be separate from system 400 and communicatively coupled to system 400 by a suitable communication link.”, see also 0025, 0038) wherein the scan comprises:
an original large scan base layer of an entirety of the interface zone at a time of initial manufacture (0039: see scanning physical parts representative of a time of “In operation, scanning device 610 generates 3D digital maps of the locations and orientations of all the features that provide the physical interfaces of sections of components that are to be adjacent in a final assembly. The 3D digital maps may be stored in a computer readable memory such as the digital map data store 322. The data store 322 may be integrated into system 400 or may be separate from system 400 and communicatively coupled to system 400 by a suitable communication link,” see also 0025, 0038)
010see manufactured part based on adjustment function for adjusting interface zone between parts to be joined, where each adjusted part is subsequently manufactured, i.e., after the time of initial manufacture 0023-24, 0038-45)
            0Boyl-Davis teaches wherein the one or more small scan layers correspond to localized portions of the interface zone that were modified after a time of initial manufacture (Figure 2-52-60, 0028-29, 0034: see one or more small scan layers as the laser scanning data representing the localized portions of the interface zone as the set of points that represent a mating part surface: “As is further described herein, the data generated by the laser scanner or other device must be processed and transformed into a set of points that represent a mating part surface that fits properly against the enclosed surface or surface. The flowchart 50 can be described in three basic steps. First, the center of the four pilot holes is found using calibrated hole scan data, patching and repair of the raw surface data is applied, and the data is manipulated into points that represent a machinable surface that will fit properly against the mating part,” 0034, see also 0038-40, 0002-0003)
 Glasscock teaches the modified part after the time of initial manufacture (Glasscock, see manufactured part based on adjustment function for adjusting interface zone between parts to be joined, where each adjusted part is subsequently manufactured, i.e., after the time of initial manufacture 0023-24, 0038-45
   It would have been obvious before the effective filing date of the invention to apply the teachings of Boyl-Davis, namely scanning a part after a time of initial manufacture to identify localized portions of an interface zone for producing an optimal fit through data smoothing, to the teachings of Glasscock et al., namely producing an adjusted part based on an initial scan..  Glasscock teaches a need for providing tight tolerances for mating parts (0001).  Boyl-Davis teaches a solution for achieving tighter tolerances through calibrating raw data corresponding to localized portions of the interface zone (0001-0004, claim 1).  Accordingly, producing a first scan of a non-modified part, adjusting the set of points corresponding to the interface zone, manufacturing a modified part based on the adjusting, and providing additional localized scans would produce tighter tolerances through iterative measurements while providing scanned data for operator review to identify additional adjustments.
      The combination of Glasscock and Boyl-Davis teaches one or more small scan layers and the original large scan base layer, supra0, but does not teach the stitching limitation (e.g. as interpreted, merging or combining the multiple scans)
1Huang et al. teaches stitching (ABSTRACT, 0006, 0012, 0018, 0020, claim 1: see combining multiple scanning views via stitching to update a three dimensional model “All in all, the method and the system for reconstructing a three-dimensional model of point clouds according to the invention can realize fully automatic scanning and reconstruction of three-dimensional model, a point cloud model with high quality consequently is created by tentative curved Surface reconstruction prediction, comprehensive quality analysis to the existing point cloud, planning of the scanning path and automatic scanning and Stitching to sections with low confidence scores..”, see also “1. A method for reconstructing a three-dimensional model of point clouds, the method comprising: (a) Scanning to obtain point clouds of an object required for a three-dimensional model reconstruction; (b) analyzing quality of the obtained point clouds; (c) calculating a new scanning view based on the analyzed point clouds; (d) scanning according to the new scanning view, and updating the point clouds obtained in the step (a) in real time according to point clouds obtained by the scanning according to the new scanning view: (e) reconstructing a three-dimensional model according to the obtained point clouds updated in real time)
   1 It would have been obvious before the effective filing date of the claimed invention to apply the teachings of Huang et al.., namely updating a three dimensional based on combining multiple scanning views, to the teachings of Glasscock, in combination with Boyl-Davis, namely providing one or more small scan layers and an original large scan base layer, to have generated an updated original large scan base layer via stitching the scanned sets of data points together.  In particular, one of ordinary skill in art generating multiple scan views of the interface zone per part, opposed to a single scan, would achieve a more accurate representation of the interface zone (e.g. base layer modified with individual small scans).  Huang et al. teaches the need to provide accurate three 
4.    The cited combination of prior art teaches the part scan model according to claim 1, wherein at least one of the localized portions of the interface zone is a repaired portion of the interface zone that was repaired after the time of initial manufacture (Glasscock, 0038-45: see adjusted, mating surfaces of a previously manufactured part, i.e., adjusting part scan after a time of manufacture, via the adjust function)
5.    The cited combination of prior art teaches the part scan model according to claim 1, further comprising one or more reference points for combining the one or more small scan layers with the original large scan base layer (Huang, see stitching one or more scan views based on confidence weight scoring, 0010-11, see also 0006: “overlapping information)
6. The cited combination of prior art teaches the part scan model according to claim 5, wherein each respective small scan layer of the one or more small scan layers comprises at least one reference point of the one or more reference points (see the overlapping points of Huang as corresponding to the mating surface of the scanned part of Boyl-Davis, 0007)
7.    The cited combination of prior art teaches the part scan model according to claim 1, wherein the interface zone is a longitudinal interface zone (Glasscock, 0038-45: see mating 
8.    The cited combination of prior art teaches the part scan model according to claim 1, wherein the interface zone is a transverse interface zone (Glasscock, 0038-45: see mating surfaces comprising at least a transverse zone of the part to be engaged, Figure 6, see fuselages and  wing sections comprising  at least “a situated or extending across” zones)
9.     The cited combination of prior art teaches the part scan model according to claim 1, wherein the interface zone comprises a plurality of interface zones within an assembly, wherein the first mating structure and the second mating structure form part of the assembly, wherein the original large scan base layer comprises a respective original large scan base layer for each respective interface zone of the plurality of interface zones, and wherein the one or more small scan layers comprise one or more respective small scan layers for each respective original large scan base layer (supra claim 1)
10.   The combination of Glasscock, Boyl-Davis, and Huanh teaches a method of creating a part scan model, the method comprising:
scanning an interface zone between a first mating structure and a second mating structure to create a large scan of an entirety of the interface zone (supra claim 1)
creating an original large scan base layer from the large scan, wherein the creating the original large scan base layer is performed at a time of initial manufacture ((supra claim 1)

stitching the small scan layer into the original large scan base layer to create the part scan
model ((supra claim 1)
11.    The combination of Glasscock, Boyl-Davis, and Huang, teaches the method according to claim 10, wherein the creating the small scan layer comprises creating a plurality of small scan layers by scanning a plurality of localized portions of the interface zone, wherein each respective localized portion of the plurality of localized portions was modified after the time of initial manufacture (see the pre-smoothing function, i.e., modifying localized portions of the interface zone),  as per Boyl-Davis, after the time of initial manufacture, as per Glasscock, where multiple localized scans (e.g. scan views) are generated for stitching, as per Huang, supra claim 1.  The claim 1 rationale for the combination of prior art is applied to claim 10)
12.    The combination of Glasscock, Boyl-Davis, and Huang teaches the method according to claim 11, wherein the stitching the small scan layer comprises stitching the plurality of small scan layers into the original large scan base layer (supra claim 1 rationale applied to claim 10)
18.   The combination of Glasscock, Boyl-Davis, and Huang teaches the method according to claim 10, further comprising modifying the localized portion of the interface zone prior to the creating the small scan layer by scanning the localized portion of the interface zone (e.g.  see claim 1 rationale as applied to claim 10.  The combination of prior art teaches first scanning parts from which to apply an adjustment function, where the adjustment function modifies a localized portion corresponding to the mating regions per part (e.g. modifying the localized portion of the interface) and from which the part is subsequently manufactured, as per Glasscock. The “scanning the localized portion” is interpreted as identifying interface regions to be adjusted, as per Glasscock.  The manufactured part, having the adjusted mating regions, is subsequently scanned by employing small scan layer, as per Boyl-Davis (e.g. creating the small scan layer after receiving the modified, localized portion of the interface zone. 
19.    The method according to claim 18, wherein the modifying the localized portion of the interface zone comprises repairing the localized portion of the interface zone (Glasscock, 0041-42, see “repairing” as the “adjusting function”: An adjusting function may performed for each component feature to assure that the respective components can be individually machined to a final configuration where the mating features will properly align for full surface to surface contact, thereby eliminating the need for a filler when the assembly process commences. The adjustments may be made in three dimensional space using translations and/or rotations of the respective digital maps. In the event that the configuration of the assembly joint may require that a gap is needed to assure that one structural element can be moved into proper alignment a pre-produced constant thickness filler can be machined in advance and installed immediately following the joining of the two structures when required.

Claims 2-3 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Glasscock et al. (PG/PUB 20140236334) in view over Boyl-Davis et al. (PG/PUB 20110087358) in further 
2.    The part scan model according to claim 1, wherein the first mating structure comprises 
Fernandez teaches a spar interface of a skin panel for an aircraft wing, and wherein the second mating structure comprises a spar configured to engage the skin panel (Figure 1b, ABSTRACT, 0009-0011, 0017)
One of ordinary skill in the art before the effective filing date of the claimed invention applying the teachings of Fernandez, namely mating a spar interface of a skin panel to  a spar, to the teachings of Glasscock, as modified by Boyl-Davis, namely adapting part interfaces to engage without shims, would achieve an expected and predictable result via adapting the parts to comprise a spar interface of a skin panel for an aircraft wing, and wherein the second mating structure comprises a spar configured to engage the skin panel to achieve tighter tolerances while minimizing gaps.
3.    The cited combination of prior art teaches the part scan model according to claim 1, wherein the first mating structure comprises 
Fernandez teaches wherein the first mating structure comprises a rib location of a skin panel for an aircraft wing, and wherein the second mating structure comprises a rib configured to engage the skin panel (0017, Figure 1b, 0044)


13.    The cited combination of prior art teaches the method according to claim 10, wherein the scanning the interface zone comprises scanning a transverse interface zone b
 Fernandez teaches wherein the first mating structure comprises a rib of an aircraft wing and a second structure comprising a skin panel, each having a zone inbetween for engaging (0017, Figure 1b, 0044)
One of ordinary skill in the art before the effective filing date of the claimed invention applying the teachings of Fernandez, namely mating a skin panel and a rib of the wing, to the teachings of Glasscock, as modified by Boyl-Davis, namely scanning a transverse interface zone corresponding to first and second parts, would achieve an expected and predictable result of optimizing the mating surfaces based on the adjustment function of Glasscock to optimize tolerances between said rib and skin panel to provide a shimless assembly. 

14.    The cited combination of prior art teaches the method according to claim 10, wherein the scanning the interface zone comprises scanning a transverse interface zone 
Fernandez teaches wherein the first mating structure comprises a skin panel and a spar of an aircraft wing assembly.  (0017, Figure 1b, 0044)
One of ordinary skill in the art before the effective filing date of the claimed invention applying the teachings of Fernandez, namely mating a structure comprising a skin panel and a spar of an aircraft wing assembly, to the teachings of Glasscock, as modified by Boyl-Davis, namely scanning a transverse interface zone corresponding to first and second parts, would achieve an expected and predictable result of optimizing the mating surfaces based on the adjustment function of Glasscock to optimize tolerances between said rib and skin panel to provide a shimless assembly. 

15.    The cited combination of prior art teaches the method according to claim 10, wherein the scanning the interface zone comprises scanning a longitudinal interface zone 
  Fernandez teaches wherein the first mating structure comprises a rib of an aircraft wing and a second structure comprising a skin panel, each having a zone inbetween for engaging (0017, Figure 1b, 0044)
One of ordinary skill in the art before the effective filing date of the claimed invention applying the teachings of Fernandez, namely mating a skin panel and a rib of the wing, to the teachings of Glasscock, as modified by Boyl-Davis, namely scanning a transverse interface zone corresponding to first and second parts, would achieve an expected and predictable result of optimizing the mating surfaces based on the adjustment function of Glasscock to optimize tolerances between said rib and skin panel to provide a shimless assembly. 


16.    The cited combination of prior art teaches the method according to claim 10, wherein the scanning the interface zone comprises scanning a transverse longitudinal zone
Fernandez teaches wherein the first mating structure comprises a rib of an aircraft wing and a second structure comprising a skin panel, each having a zone inbetween for engaging (0017, Figure 1b, 0044)
Fernandez teaches wherein the first mating structure comprises a skin panel and a spar of an aircraft wing assembly.  (0017, Figure 1b, 0044)
One of ordinary skill in the art before the effective filing date of the claimed invention applying the teachings of Fernandez, namely mating a structure comprising a skin panel and a spar of an aircraft wing assembly, to the teachings of Glasscock, as modified by Boyl-Davis, namely scanning a transverse interface zone corresponding to first and second parts, would achieve an expected and predictable result of optimizing the mating surfaces based on the adjustment function of Glasscock to optimize tolerances between said rib and skin panel to provide a shimless assembly. 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Glasscock et al. (PG/PUB 20140236334) in view over Boyl-Davis et al. (PG/PUB 20110087358) in further view over Huang et al. (PG/PUB 20170053438) and in further view over Dean (PG/PUB 2012/0136470)


incorporating the part scan model into 0
1
 0Glasscook teaches incorporating data into historical data sets (0025: “In some examples, the various data stores 312, 322, 332, 346 may be implemented as databases or as flat files stored on a computer readable medium. The component definitions data store 312 may be used to store digital representations of component design layouts, while the digital maps data store 322 may be used to digital representations of actual components, e.g., three-dimensional (3D) scans of adjoining portions of components. The data in data stores 312, 322, 332, 346 may be stored in a suitable computer readable storage medium, e.g., a magnetic storage medium, an optical storage medium, or combinations thereof.)
   The combination of Glasscock, Boyl-Davis, and Huang, teaches a part scan model , supra claim 1
   It would have been obvious before the effective filing date of the claimed invention to have stored the part scan model, as per the combination of Glasscock, Boyl-Davis, and Huang, into the historical dataset of Glasscock to provide a revision history of each part scan model, share access to each part scan, and retrieving a part scan model for analysis based upon applying well-known and conventional databases for storing data.
1
predicting a set of predicted manufacturing dimensions within a range of predetermined allowances for a first part using the historical data set from a plurality of previously-built parts (Dean, 0038-44: a) at predetermined production steps, receiving grading information associated with a photovoltaic product in the production line at that step, 0040 (b) using the grading information to allocate a grade to the product, the grade indicative of whether the product is within predetermined tolerances for that step; 0041 (c) comparing, by a processor, said grade to a plurality of grades of other previously processed photo Voltaic products in a knowledge base stored in a memory, to identify a similar grade, the similar grade being a grade associated with previous products having similar grading information, wherein said knowledge base further comprises information as to the outcome of the grade at further process steps in the line and wherein said knowledge base further comprises production line adjustment information which bring the similar grade products to an acceptable tolerance; 0042 (d) based on the outcome information of the similar grade, determining a predicted outcome of the photovoltaic product at one or more further processing steps in the production line; and 0043 (e) if the predicted outcome is outside of the predetermined tolerance at a further processing step, pro viding the production line adjustment information for that step to adjust the production line to process the product. 0044. In a further alternative)
One of ordinary skill in the art before the effective filing date of the invention  applying the teachings of Dean, namely predicting a set of predicted manufacturing dimensions within a .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
See rough vs. fine scanning
 6066845


THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRIN D DUNN whose telephone number is (571)270-1645. The examiner can normally be reached M-Sat (10-8) PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/DARRIN D DUNN/Patent Examiner, Art Unit 2117